ORDER
PER CURIAM.
Defendant was convicted by jury of possession of cocaine, a Class C felony, and distribution of cocaine near a school, a Class A felony. He was sentenced as a prior offender. He appeals the denial, after a hearing, of his 29.15 motion based on ineffective assistance of counsel and appeals his conviction under § 195.214, RSMo (Supp.1992). We affirm per Rule 84.16(b) and Rule 30.25(b). No error of law appears; the motion court’s findings are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only.